                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 CHARLES R. GETZ, JR.,                            )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 19-623 (MN)
                                                  )
 BOARD OF PAROLE, et al.,                         )
                                                  )
                        Defendants.               )

                                       MEMORANDUM

I.     INTRODUCTION

       Plaintiff Charles R. Getz, Jr. (“Plaintiff”), an inmate at the James T. Vaughn Correctional

Center, Smyrna, Delaware, filed this Complaint pursuant to 42 U.S.C. § 1983. On April 10, 2019,

the Court granted Plaintiff’s motion to proceed in forma pauperis and assessed an initial partial

filing fee. (D.I. 10). Unhappy with the order, Plaintiff filed a petition for a writ of mandamus in

the United States Court of Appeals for the Third Circuit objecting to filing fees and moving to stay

this Court’s proceedings, which was denied by the Third Circuit on June 28, 2019. See In re Getz,

C.A. No. 19-2036 (3d Cir. June 28, 2019). Plaintiff’s petition for rehearing en banc was denied

on July 31, 2019. Id. at Order entered July 31, 2019.

       In light of the Third Circuit’s June 28, 2019 Order, this Court entered an order on July 26,

2019 that denied Plaintiff’s motion for stay of proceeding and ordered Plaintiff to complete, sign,

and return to the Court the previously provided authorization form allowing the agency having

custody of him to forward the initial partial fee owed and subsequent payments to the Clerk of

Court. (D.I. 21). On August 7, 2019, Plaintiff filed a “request” that the July 26, 2019 order be

rescinded, that I recuse myself, and for reassignment of the case to another judge. (Id.). The

Court considers the letter/request as a combined motion for reconsideration and for recusal.
II.    MOTION FOR RECONSIDERATION

       The standard for obtaining relief under Rule 59(e) is difficult for Plaintiff to meet. The

purpose of a motion for reconsideration is to “correct manifest errors of law or fact or to present

newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must rely on one of three grounds:

(1) an intervening change in controlling law; (2) the availability of new evidence; or (3) the need

to correct a clear error of law or fact or to prevent manifest injustice.” Lazaridis v. Wehmer,

591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d

1194, 1218 (3d Cir. 1995)). A motion for reconsideration is not properly grounded on a request

that a court rethink a decision already made. See Glendon Energy Co. v. Borough of Glendon,

836 F. Supp. 1109, 1122 (E.D. Pa. 1993). Motions for reargument or reconsideration may not be

used “as a means to argue new facts or issues that inexcusably were not presented to the court in

the matter previously decided.” Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del.

1990). Reargument, however, may be appropriate where “the Court has patently misunderstood

a party, or has made a decision outside the adversarial issues presented to the court by the parties,

or has made an error not of reasoning but of apprehension.” Brambles USA, 735 F. Supp. at 1241

(D. Del. 1990) (citations omitted); See also D. DEL. LR 7.1.5.

       Plaintiff has failed to demonstrate any of the necessary grounds to warrant reconsideration

of the Court’s July 26, 2019 Order.    Plaintiff filed this lawsuit and, by statute, he is required to

pay the filing fee.   See 28 U.S.C. § 1914; 28 U.S.C. §§ 1915(a), (b).         Plaintiff presents no

grounds to warrant reconsideration.




                                                 2
III.     MOTION FOR RECUSAL

         Plaintiff moves for my recusal because my “record of inmate litigation” causes Plaintiff

concern about my impartiality.     (D.I. 22 ¶ 7).   Plaintiff has “no faith, trust or belief” that I will

address or decide his case on its merits or accord him the due process to which he is entitled.

(Id.).

         Pursuant to 28 U.S.C. § 455(a), a judge is required to recuse herself “in any proceeding in

which his impartiality might reasonably be questioned.”          28 U.S.C. § 455(a).        The test for

recusal under § 455(a) is whether a “reasonable person, with knowledge of all the facts, would

conclude that the judge’s impartiality might reasonably be questioned,” In re Kensington Int’l Ltd.,

368 F.3d 289, 301 (3d Cir. 2004), not “whether a judge actually harbors bias against a party,”

United States v. Kennedy, 682 F.3d 244, 258 (3d Cir. 2012).            Under § 455(b)(1), a judge is

required to recuse himself “[w]here he has a personal bias or prejudice concerning a party.”

         Under either subsection, the bias necessary to require recusal generally “must stem from a

source outside of the official proceedings.” Liteky v. United States, 510 U.S. 540, 554 (1994);

Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 167 (3d Cir. 2004) (beliefs or opinions

which merit recusal must involve an extrajudicial factor).      Hence, “judicial rulings alone almost

never constitute a valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 555.     Similarly,

claims of bias or partiality cannot be based on “expressions of impatience, dissatisfaction,

annoyance, [or] even anger, that are within the bounds of what imperfect men and women, even

after having been confirmed as federal judges, sometimes display. A judge’s ordinary efforts at

courtroom administration – even a stern and short-tempered judge’s ordinary efforts at courtroom

administration – remain immune.” Id. at 555–56.




                                                    3
       It is evident in reading Plaintiff’s letter/motion that he takes exception to this Court’s recent

ruling and his displeasure with the filing fee order.   He also expresses his displeasure with other

decisions issued by me in cases not involving him.      A reasonable, well-informed observer could

not believe that my rulings were based on partiality, bias, or actual prejudice.    Nor do my rulings

demonstrate that I acted in any such manner when ruling in cases wherein Plaintiff is a party.

After careful and deliberate consideration, I conclude that I have no actual bias or prejudice

towards Plaintiff and that a reasonable, well-informed observer would not question my

impartiality.   In light of the foregoing standard, and after considering Plaintiff’s assertions, I

conclude that there are no grounds for my recusal under 28 U.S.C. § 455.

IV.    CONCLUSION

       For the above reasons, the Court will deny Plaintiff’s combined letter/motion for

reconsideration (to rescind), motion for recusal, and motion to resubmit complaint and motions to

a different judge.   (D.I. 22).

       An appropriate order will be entered.



August 23, 2019
                                                        The Honorable Maryellen Noreika
                                                        United States District Judge




                                                  4
